Citation Nr: 1118632	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  08-11 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for degenerative changes to the cervical and thoracic spine, claimed as back injury with arthritis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1955. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that, in pertinent part, denied entitlement to service connection for minimal degenerative changes to the cervical and thoracic spine.    

The Veteran originally appealed the issue of entitlement to service connection for bilateral hearing loss.  A December 2010 rating decision granted service connection for bilateral hearing loss, effective July 10, 2006.  That represents a total grant of the benefits sought on appeal for the issue of entitlement to service connection for bilateral hearing loss, and therefore, that issue is no longer before the Board.  

In his substantive appeal, the Veteran requested an opportunity to testify before the Board at the local regional office.  In a December 2010 statement, the Veteran withdrew this request.   38 C.F.R. § 20.704

After the most recent statement of the case with respect to the Veteran's back claim, the Veteran submitted additional evidence accompanied by a waiver of RO consideration.  This evidence will be considered by the Board in reviewing the Veteran's claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence of record does not show that the Veteran's diagnosed back disorder was incurred in or aggravated by the Veteran's military service, nor may such condition be presumed to be the result of the Veteran's military service.





CONCLUSION OF LAW

A back disability, to include cervical and thoracic spine minimal degenerative changes, mild spondylosis and dextroscoliosis of the lumbosacral spine with hemilumbarization of S1 on the right side, and spinal stenosis at L4-5 and L3-4 with bulging disk and disk space narrowing at L5-S1, was not incurred in or aggravated by the Veteran's military service, nor is such condition presumed to be the result of the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in August 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter notified the Veteran of the evidence and information necessary to substantiate his claim and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition to the foregoing, the Board observes that some of the Veteran's service treatment records and VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided a VA examination in connection with his claim.  There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  

The Board concludes, after reviewing all evidence of record, that the preponderance of the evidence is against the Veteran's claim.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claim are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Service Connection

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, including arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, a review of the Veteran's service treatment records contained in the claims file indicates that the Veteran was seen in June 1954 for lumbosacral pain.  The Veteran reported gradual onset of low back pain for 4-5 months.  The physician indicated that there was no evidence of spondylolisthesis.  The Veteran was diagnosed with low back strain.  In August 1954, the Veteran was seen for DU (inadequate personality).  The treatment note indicated that the Veteran had made 12 visits to sick call over the previous 4 1/2 months with the complaint of low back pain such that he could not stand his duty properly.  X-ray study was done and orthopedic and neurologic consultations were obtained, but no organic disease was discovered.  It was determined that the Veteran's complaints were somatic.  It was recommended that if the Veteran should report to sick call again for complaints of back aches, superficial supportive therapy should be sufficient.  He was not determined to have a back disorder, as it was found that the Veteran had relinquished his somatic complaint to a considerable degree and indicated that he wished to report for duty.  The Veteran was diagnosed with inadequate personality.  The Veteran's March 1955 separation examination indicated that the Veteran was normal in all respects.        

In order to determine whether the Veteran had a back disability that was related to his military service, he was afforded a VA examination dated in January 2007.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran reported that he had hurt his back in training in the Marines while carrying heavy ammunition rounds, which then resulted in arthritis.  The Veteran indicated that he had been carrying the ammunition when he slipped and fell on ice and snow.  The Veteran reported constant pain to the entire spine, radiating to the shoulders, neck, and legs.  X-rays indicated cervical and thoracic spine minimal degenerative changes and mild spondylosis and dextroscoliosis of the lumbosacral spine with hemilumbarization of S1 on the right side.  The Veteran was also noted to have spinal stenosis at L4-5 and L3-4 with bulging disk and disk space narrowing at L5-S1.  The examiner opined that the diagnosed spinal stenosis at L4-5 and L3-4 with bulging disk and disk space narrowing at L5-S1 was not at least as likely as not related to his complaints of back pain and low back strain during active military service.  The examiner explained that this was more likely than not related to normal aging process rather than posttraumatic changes. 

Other post-service medical records reflect diagnoses of back disorders.  An MRI dated in October 2001 found spinal stenosis at L3-4 and L4-5, degenerative changes of the facet joints bilaterally at L5-S1, disk space narrowing at L4-5, and loss of normal signal intensity of the lumbar spine.  Additional treatment notes dated from October 2001 to September 2008 show diagnoses of lumbar radiculitis, lumbar spondylosis, lumbar degenerative disc disease, lumbar stenosis, mild osteopenia, and left lumbar radiculopathy.  The Veteran's post-service medical records, however, do not indicate that any of his diagnosed conditions had their onset in or were a result of his military service from 1952 to 1955. 

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the conclusions of the January 2007 examiner are most persuasive in this case, as they were based on an examination of the Veteran and a review of his claims file and contained an adequate rationale.    

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board finds that the evidence is against a finding of a direct nexus between military service and the Veteran's current back disability.  In addition, there is no evidence that any arthritis of the back was diagnosed within one year after discharge from service, so presumptive service connection for a back disability is not warranted.  

The Veteran contends that his current back disability is related to his active service.  However, as a layperson, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran can testify to that which he is competent to observe, such as back pain, but he is not competent to provide a medical diagnosis for any back disability or to medically relate any back disability to his active service.

The Board finds that the preponderance of the evidence weighs against a finding that the Veteran's back disability developed in service.  Therefore, the Board concludes that the back disability was not incurred in or aggravated by service, and did not manifest to a compensable degree within one year following separation from service.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a back disability, to include cervical and thoracic spine minimal degenerative changes, mild spondylosis and dextroscoliosis of the lumbosacral spine with hemilumbarization of S1 on the right side, and spinal stenosis at L4-5 and L3-4 with bulging disk and disk space narrowing at L5-S1, is denied.


____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


